Filed with the U.S. Securities and Exchange Commission on December 31, 2013 1933 Act Registration File No.033-12213 1940 Act File No. 811-05037 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM N-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 [ X ] Pre-Effective Amendment No. [ ] Post-Effective Amendment No. [ X ] and/or REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 [ X ] Amendment No. [ X ] (Check appropriate box or boxes.) PROFESSIONALLY MANAGED PORTFOLIOS (Exact Name of Registrant as Specified in Charter) 615 East Michigan Street Milwaukee, WI53202 (Address of Principal Executive Offices, including Zip Code) Registrant’s Telephone Number, including Area Code:(626) 914-7363 Elaine E. Richards, Esq. Professionally Managed Portfolios 2020 E. Financial Way, Ste. 100 Glendora, CA 91741 (Name and Address of Agent for Service) Copy to: Domenick Pugliese, Esq. Paul Hastings LLP Park Avenue Tower 75 East 55th Street New York, NY 10022 It is proposed that this filing will become effective (check appropriate box) [ X ] immediately upon filing pursuant to paragraph (b) [ ] On (date) pursuant to paragraph (b) [ ] 60 days after filing pursuant to paragraph (a)(1) [ ] on (date) pursuant to paragraph (a)(1) [ ] 75 days after filing pursuant to paragraph (a)(2) [ ] on (date) pursuant to paragraph (a)(2) of Rule 485. If appropriate, check the following box: [ ] This post-effective amendment designates a new effective date for a previously filed post- effective amendment. Explanatory Note: This Post-Effective Amendment No. 549 to the Registration Statement of Professionally Managed Portfolios (the “Trust”) is being filed to respond to SEC comments and add non-material changes to the Registration Statement for two new series of the Trust: the BP Capital TwinLine Energy Fund and the BP Capital TwinLine MLP Fund. PROSPECTUS BP Capital TwinLine Energy Fund Class A – Ticker: BPEAX Class I – Ticker: BPEIX BP Capital TwinLine MLP Fund Class A – Ticker: BPMAX Class I – Ticker: BPMIX December31, 2013 The U.S. Securities and Exchange Commission has not approved or disapproved these securities or passed upon the adequacy of this prospectus.Any representation to the contrary is a criminal offense. Table of Contents - Prospectus TABLE OF CONTENTS SUMMARY SECTIONS SUMMARY SECTION 1 This important section summarizes the Funds’ investments, risks, fees and past performance. BP Capital TwinLine Energy Fund BP Capital TwinLine MLP Fund 1 8 MORE INFORMATION ABOUT THE INVESTMENT OBJECTIVES, POLICIES AND RISKS MORE ABOUT THE FUNDS’ INVESTMENT OBJECTIVES, PRINCIPAL INVESTMENT STRATEGIES AND RISKS 16 This section provides details about the Funds’ investment strategies and risks. Investment Objectives More About MLPs 16 16 BP Capital TwinLine Energy Fund Strategies 16 BP Capital TwinLine MLPFund Strategies 18 Temporary and Defensive Investment Strategies 19 Principal Risks of Investing in the Funds 19 FUND MANAGEMENT FUND MANAGEMENT Review this section for information about the organizations and people who oversee the Funds. The Investment Advisor Portfolio Managers 32 32 Other Service Providers 33 SHAREHOLDER INFORMATION SHAREHOLDER INFORMATION 34 This section explains how shares are valued and how to purchase and sell shares, and provides information on dividends, distributions and taxes. Description of Classes Class A Shares ClassI Shares 34 34 39 Shareholder Servicing Plan 39 Distribution Plan 39 Additional Payments to Dealers 39 When and How NAV is Determined 40 Purchasing and Adding to Your Shares 41 Exchanging Your Shares 43 Selling Your Shares 43 Account and Transaction Policies 45 Dividends and Distributions 49 Taxes 49 FINANCIAL HIGHLIGHTS FINANCIAL HIGHLIGHTS 53 Review this section for details on selected financial statements of the Funds. PRIVACY NOTICE PP-1 Table of Contents - Prospectus SUMMARY SECTION BP Capital Tw inL ine Energy Fund Investment Objective The BP Capital TwinLine Energy Fund (the “BP Energy Fund” or the “Fund”) seeks total return. Fees and Expenses of the Fund This table describes the fees and expenses that you may pay if you buy and hold shares of the Fund.You may qualify for sales charge discounts if you or your family invest, or agree to invest in the future, at least $1 million in the Funds.More information about these and other discounts is available from your financial professional and in the section titled “Shareholder Information” on page34 of the Prospectus and “Additional Purchase and Redemption Information” on pageB-48 of the Fund’s Statement of Additional Information. Shareholder Fees (fees paid directly from your investment) Class A Class I Maximum Sales Charge (Load) Imposed on Purchases (as a percentage of offering price) 5.75% None Maximum Deferred Sales Charge (Load) None(1) None Annual Fund Operating Expenses (expenses that you pay each year as a percentage of the value of your investment) Class A Class I Management Fees 1.25% 1.25% Distribution (12b-1) Fees 0.25% None Other Expenses(2) (including shareholder servicing fees of 0.10%) 0.60% 0.60% Total Annual Fund Operating Expenses 2.10% 1.85% Less:Fee Waiver and/or Expense Reimbursement -0.10% -0.10% Total Annual Fund Operating Expenses After Fee Waiver and/or Expense Reimbursement(3) 2.00% 1.75% Investments of $1 million or more are not subject to a front-end sales charge but generally will be subject to a deferred sales charge of 1.00% if redeemed within one year from the date of purchase. “Other expenses” have been estimated for the current fiscal year.Actual expenses may differ from estimates. BP Capital Fund Advisors, LLC (the “Advisor”) has contractually agreed to waive its fees and/or pay for operating expenses of the Fund to ensure that total annual fund operating expenses (excluding any taxes, leverage interest, brokerage commissions, dividend and interest expenses on short sales, acquired fund fees and expenses, expenses incurred in connection with any merger or reorganization, and extraordinary expenses such as litigation expenses) do not exceed 2.00% and 1.75% of the average daily net assets of ClassA shares and ClassI shares of the Fund, respectively (the “Expense Caps”).The Expense Caps are indefinite but will remain in effect at least through December 31,2015, and may be terminated only by the Trust’s Board of Trustees (the “Board”).The Advisor may request recoupment of previously waived fees and paid expenses from the Fund for three years from the date they were waived or paid, subject to the Expense Caps. Example This Example is intended to help you compare the costs of investing in the Fund with the cost of investing in other mutual funds.The Example assumes that you invest $10,000 in the Fund for the time periods indicated and then redeem all of your shares at the end of those periods.The Example also assumes that your investment has a 5% return each year and that the Fund’s operating expenses remain the same (taking into account the Expense Caps for the first year only).Although your actual costs may be higher or lower, based on these assumptions your costs would be: 1 Year 3 Years Class A $1,186 Class I $572 Portfolio Turnover The Fund pays transaction costs, such as commissions, when it buys and sells securities (or “turns over” its portfolio).A higher portfolio turnover rate may indicate higher transaction costs and may result in higher taxes when Fund shares are held in a taxable account.These costs, which are not reflected in annual fund operating expenses or in the example, affect the Fund’s performance.As the Fund is new, it does not have any portfolio turnover information as of the date of this Prospectus. Summary Section
